                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE




                                                                Chapter 11
    In re:
                                                                Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,1                                         Jointly Administered

                                      Debtors.                  Objection Deadline: September 15, 2021 @ 4:00 PM
                                                                Hearing Date: TBD


    FIFTH INTERIM FEE APPLICATION OF GILBERT LLP, INSURANCE COUNSEL
       TO THE FUTURE CLAIMANTS’ REPRESENTATIVE, FOR ALLOWANCE
            OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
             FOR THE PERIOD MAY 1, 2021 THROUGH JULY 31, 2021

Name of Applicants:                                          Gilbert LLP

Authorized to Provide Professional Services as:              Insurance Counsel to the Future Claimants’
                                                             Representative

Date of Retention:                                           Nunc Pro Tunc to March 19, 2020

Period for Which Compensation and                            May 1, 2021 through July 31, 2021
Reimbursement is Sought:

Amount of Compensation Sought as Actual,                     $973,159.00
Reasonable, and Necessary:

Amount of Expense Reimbursement Sought as                    $11,446.70
Actual, Reasonable, and Necessary:




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
        SUMMARY OF FEE APPLICATIONS FOR THE INTERIM FEE PERIOD

 Monthly                                                                      Amount
    Fee                                             CNO                          of       Amount of
Application                                        Filing      Amount of     Expenses     Holdback
Filing Date                             Total      Date &       Fees Paid    Paid or to     Fees
 & Docket      Period    Total Fees   Expenses     Docket        or to be     be Paid      Sought
    No.       Covered    Requested    Requested      No.       Paid (80%)     (100%)       (20%)
Dkt #5361     05/01/21– $311,418.50   $3,175.54   Dkt. #5473   $249,134.80   $3,175.54    $62,283.70
06/17/21       05/31/21                            07/02/21
Dkt. #5703    06/01/21– $351,943.00   $4,982.23   Dkt. #5922   $281,554.40   $4,982.23    $70,388.60
 07/22/21      06/30/21                            08/09/21
Dkt. #6100    07/01/21– $309,797.50   $3,306.43    Objection $247,838.00     $3,306.43    $61,959.50
 08/20/21      07/31/21                            Deadline:
                                                  09/03/2021
              TOTALS $973,159.00 $11,464.20                    $778,527.20 $11,464.20 $194,631.80




                                              2
          GILBERT LLP’S STATEMENT PURSUANT TO UST GUIDELINES

        The following statements by Gilbert LLP address the questions set forth under section
C.5 of the Guidelines for Reviewing Applications for Compensation and Reimbursement of
Expenses Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “UST
Guidelines”):

       C.5(a)         During the fee period, Gilbert LLP did not agree to any variations from, or
                      alternatives to, its standard or customary billing rates, fees, or terms
                      pertaining to this engagement.

       C.5(b)         The fees sought by Gilbert LLP in this application did not exceed its
                      budget by more than 10%.

       C.5(c)         The professionals included in this application did not vary their hourly rate
                      based on the geographic location of the bankruptcy cases.

       C.5(d)         This application does not include any fees dedicated to revising time
                      records or preparing and revising invoices that would not normally be
                      compensable outside of bankruptcy.

       C.5(e)         This application does not include any fees dedicated by Gilbert LLP to
                      ensure that the time entries subject to this application comply with the
                      Local Rules of Bankruptcy Practice and Procedure of the United States
                      Bankruptcy Court for the District of Delaware and do not disclose
                      privileged or confidential information. This review and any revisions
                      associated therewith are a necessary component of Gilbert LLP’s
                      preparation of fee applications.

       C.5(f)         In the ordinary course of Gilbert’s business and in keeping with the firm’s
                      established billing procedures, Gilbert adjusted its standard billing rates
                      effective as of February 1, 2021. On January 20, 2021, Gilbert LLP filed a
                      Notice of Annual Rate Increase with this Court [Dkt #1962].




                                                3
                         GILBERT LLP’S BLENDED RATE SCHEDULE

            Gilbert LLP’s hourly rates for bankruptcy services are comparable to the hourly rates
    charged in complex chapter 11 cases by comparably skilled bankruptcy attorneys. In addition,
    Gilbert LLP’s hourly rates for bankruptcy services are comparable to the rates charged by the
    Firm, and by comparably skilled practitioners in other firms, for complex corporate and litigation
    matters, whether in court or otherwise, regardless of whether a fee application is required.
    Gilbert LLP’s blended hourly rates for attorneys and paraprofessionals for the prior calendar year
    are forth below. The services performed by Gilbert LLP attorneys and paraprofessionals are
    comparable to the services performed in non-bankruptcy matters. Also included below is 2020
    blended hourly rate information for all professionals of the Firm, excluding bankruptcy
    representations.

                                                         BLENDED HOURLY RATE
 CATEGORY OF TIMEKEEPER                           BILLED                       BILLED INTERIM
      (using categories already          Firm for preceding year,            In this fee application
       maintained by the firm)            excluding bankruptcy


Partner                                           $ 929.00                             $ 903.00
Of Counsel                                        $ 618.00                             $    0.00
Associate                                         $ 463.00                             $ 446.00
Staff Attorney                                    $ 312.00                             $ 300.00
Paralegal                                         $ 250.00                             $ 330.00
Project Assistant                                 $ 185.00                             $ 195.00
Litigation Specialist                             $ 210.00                             $ 290.00
Law Clerk                                         $ 265.00                             $    0.00
Billing Specialist                                $ 190.00                             $ 190.00
All timekeepers aggregated                        $ 506.00                             $ 503.00




                                                    4
                           SUMMARY OF GILBERT LLP’S TIMEKEEPERS

                                                                                Hours
                                                      Date of                   Billed
                                                       First      Hourly         for        Total Fees
          Name                         Title         Admission     Rate         Period      for Period
                                                                  $1,100.00       284.3     $312,730.00
Kami E. Quinn                Partner                   2000        $550.002        43.6       $23,980.00
Hunter Winstead              Partner                   2004        $950.00         21.5       $20,425.00
                                                                   $700.00        183.5     $128,450.00
Emily Grim                   Partner                   2010
                                                                   $350.00          7.7       $2,695.00
Meredith Neely               Associate                 2015        $625.00         34.4      $21,500.00
Sarah Sraders                Associate                 2016        $575.00         18.7      $10,752.50
Rachel Jennings              Associate                 2017        $425.00        228.8      $97,240.00
Kyle Dechant                 Associate                 2018        $425.00        168.8      $71,740.00
Marnie Glaeberman            Staff Attorney            2009        $300.00        334.9     $100,470.00
Tarsha Jones                 Staff Attorney            2006        $300.00        349.9     $104,970.00
Stephanie Colcock            Paralegal                 N/A         $330.00        199.3      $65,769.00
Stephanie Seymour            Paralegal                 N/A         $330.00          2.1         $693.00
Alyssa Bonesteel             Paralegal                 N/A         $315.00          2.4         $756.00
Patrick McGlinchey           Project Assistant         N/A         $195.00         46.9       $9,145.50
Peggy Holland                Litigation Specialist     N/A         $290.00          3.8       $1,102.00
Mary Carter Hudgins          Billing Specialist        N/A         $190.00          3.9         $741.00
                                            Totals                              1,934.5     $973,159.00


                                       COMPENSATION BY MATTER

  Matter                                Description                           Hours         Fees
    001           Insurance Analysis & Recovery                               1,282.7     $544,923.50
    002           Retention / Fee Application (Gilbert LLP)                      10.0       $4,373.00
    004           Non-Working Travel (Billed at 50%)                             51.3      $26,675.00
    005           Plan of Reorganization / Disclosure Statement                 590.5     $397,187.50
                                                                              1,934.5     $973,159.00




 2
     Non-working travel is billed at 50%.


                                                      5
                              SUMMARY OF EXPENSES
     Description                                                Total Expenses
     Lexis                                                              $897.43
     PACER                                                               $228.8
     Westlaw                                                            $980.96
     Travel – Taxi                                                      $690.24
     Travel – Train Fare                                                $819.00
     Travel – Lodging                                                 $5,388.29
     Travel – Internet                                                   $74.99
     Travel – Meals                                                     $176.82
     Travel – Car Service                                                $90.15
     Travel – Airfare (Coach Fare)                                    $2,100.02
                                                                     $11,446.70

                 GILBERT LLP’S BUDGET AND STAFFING PLAN
                                     BUDGET
                   By Category                       Estimated Hours Estimated Fees
Case Administration                                               0.0          $0.00
Court Hearings                                                   20.0      $4,000.00
Cash Collateral/DIP Financing                                     0.0          $0.00
Schedules & Statements, U.S. Trustee Reports                      0.0          $0.00
Lease/Executory Contacts Issues                                   0.0          $0.00
Use, Sale or Lease of Property (363 Issues)                       0.0          $0.00
Claims Analysis Objections and Resolutions                        0.0          $0.00
Meetings                                                         20.0      $4,000.00
Stay Relief Matters                                               0.0          $0.00
Reclamation Claims and Reclamation Adversaries                    0.0          $0.00
Other Adversary Proceedings                                      25.0      $5,000.00
Plan and Disclosure Statement                                   600.0   $225,000.00
Creditor Inquiries                                                0.0          $0.00
General Corporate Matters                                         0.0          $0.00
Employee Matters                                                  0.0          $0.00
Asset Analysis (Insurance Analysis & Recovery)                2,000.0    $780,000.00
Retention of Professionals/Fee Issues                             0.0          $0.00
Fee Application Preparation                                      10.0      $3,000.00
Travel                                                           20.0      $4,000.00
Utility Services                                                  0.0          $0.00
                                               Total          2,695.0 $1,025,000.00


                                         6
                                      STAFFING PLAN
                                                            Number of
                                                           Timekeepers
                                                         Expected to Work
                                                           on the Matter
                                                            During the
              Category of Timekeeper                     Application Period    Average Rate
Partner                                                          2                    $900.00
Associate (4-6 years since first admission)                      2                    $600.00
Associate (less than 4 years since first admission)              2                    $425.00
Staff Attorneys                                                  2                    $300.00
Paralegal                                                        3                    $292.00
Other Staff                                                      3                    $225.00

          SUMMARY OF GILBERT LLP’S FIFTH INTERIM APPLICATION

Name of Applicant                                            Gilbert LLP
Name of Client                                               Future Claimants’ Representative
Time period covered by the Fifth Interim Application         May 1, 2021 through July 31,
                                                             2021
Total compensation sought for the Application Period         $973,159.00
Total expense sought for the Application Period              $11,446.70
Date of order approving employment                           May 23, 2020
Total compensation approved by interim order to date         $295,377.00
Total expenses approved by interim order to date             $4,255.73
Total compensation paid to date (80%)                        $2,186,745.20
Total expenses paid to date (100%)                           $19,631.03
Blended rates in the Fifth Interim Application for all       $533.95
attorneys
Blended rates in the Fifth Interim Application for all       $503.05
timekeepers
Compensation sought in the Fifth Interim Application         $973,159.00
already paid (or to be paid) pursuant to a monthly
compensation order but not yet allowed
Expenses sought in the Fifth Interim Application already     $11,446.70
paid (or to be paid) pursuant to a monthly compensation
order but not yet allowed

                                                7
 Number of professionals in the Fifth Interim Application     15
 If applicable, number of professional in the Fifth Interim   1
 Application not included in staffing plan approved by
 client
 If applicable, difference between fees budgeted and          Budget: $1,025,000.00
 compensation sought during the Application Period            Actual:   $973,159.00
 Number of professionals billing fewer than 15 hours to       4
 the case during Application Period
 Are any rates higher than those approved or disclosed at     Yes. On January 20, 2021, Gilbert
 retention                                                    LLP filed a Notice of Annual Rate
                                                              Increase with this Court [Dkt
                                                              #1962]. In the ordinary course of
                                                              Gilbert LLP’s business and in
                                                              keeping with the firm’s established
                                                              billing procedures, Gilbert LLP
                                                              adjusted its standard billing rates
                                                              effective as of February 1, 2021.

Dated: September 1, 2021                     Respectfully submitted,


                                             s/ Kami E. Quinn
                                             Kami E. Quinn (Admitted Pro Hac Vice)
                                             Emily Grim (PA ID # 308259)
                                             GILBERT LLP
                                             700 Pennsylvania Avenue, SE
                                             Suite 400
                                             Washington, DC 20003
                                             T: 202.772.2336
                                             F: 202.772.2337
                                             Email: quinnk@gilbertlegal.com
                                                    grime@gilbertlegal.com

                                             Insurance Counsel to the Future Claimants’
                                             Representative
